Citation Nr: 1221253	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  06-27 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD) and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a substance abuse disorder.  

3.  Entitlement to an increased (compensable) disability rating (evaluation) for service-connected scar of the left forearm with graft.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The Veteran, who is the appellant, had active service from June 1973 to June 1976, and from October 1977 to October 1981.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied an increased rating for scarring of the left forearm and denied service connection claims for 13 other issues, including substance abuse disorder, PTSD, and MDD.  The Veteran filed a notice of disagreement with respect to all issues; however, he perfected an appeal only as to the issues noted on the title page.  Accordingly, these are the only issues currently before the Board. 

In the July 2006 Substantive Appeal, the Veteran indicated that he wanted a hearing before the Board in Washington, D.C.  In April 2012, he withdrew his request for a hearing.  Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claims.  38 C.F.R. § 20.702(e) (2011).

In April 2012, the Veteran submitted a personal statement to the Board along with a May 2006 letter written by his sister, which had not been previously considered by the RO.  In a May 2012 brief, the Veteran's authorized representative provided a waiver of RO consideration of the new evidence.  See 38 C.F.R. § 20.1304 (2011).

In a January 2012 rating decision, service connection was granted for left forearm parasthesias and an initial 10 percent rating was assigned.  In a March 2012 statement, after the claims file had been transferred to the Board, the Veteran notified the Board that he disagreed with the initial rating assigned.  This submission to the Board does not yet constitute a notice of disagreement with the initial rating for service-connected left forearm paresthesias because it was submitted to the Board and not to the RO.  See 38 C.F.R. § 20.300 (2011) (requiring that a notice of disagreement "be filed with the [VA] office from which the notice of determination being appealed"); Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (holding that hearing testimony before the Board, even though given within the one-year NOD filing period, cannot constitute a valid NOD to trigger or initiate appellate review because it was taken before the Board and not the RO). However, once the claims file is received by the RO, the RO should review the document for consideration as a notice of disagreement with the initial rating assignment.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that hearing testimony before the RO, when reduced to writing, can constitute a notice of disagreement).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate service connection for an acquired psychiatric disorder, including PTSD and MDD, has been accomplished.

2.  The Veteran did not engage in combat with the enemy during service. 

3.  The Veteran does not have PTSD.

4.  Major Depressive Disorder is not causally related to any incident of service.  

5.  The Veteran's in-service substance abuse was not related to a service-connected disability.

6.  The Veteran's in-service substance abuse was progressive and frequent to the point of addiction. 

7.  For the entire rating period, the Veteran had a 1.5 cm wide by 5 cm long scar on his left forearm that was not painful or unstable and did not cause any functional loss.



CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and MDD, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d),(f), 3.307, 3.309 (2011).

2.  The criteria for service connection for a substance abuse disorder have not been met.  38 U.S.C.A. §§ 105, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.304, 3.310 (2011).

3.  For the entire increased rating period on appeal, the criteria for a compensable rating for a left forearm scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21 (2011); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires that the VA Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id. 

In this case, preadjudication VCAA notice was provided to the Veteran in April, June and July 2004, thereby satisfying the provisions of 38 U.S.C.A. § 5103(a).  In these letters, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims, the information and evidence that VA would seek to provide, and the information and evidence the Veteran was expected to provide.  Information about disability ratings and effective dates, as required by Dingess, was provided in a March 2006 letter, and the claims were readjudicated in a January 2012 Supplemental Statement of the Case.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).

VA has obtained service treatment records and assisted the appellant in obtaining evidence.  With respect to the claim for service connection psychiatric disorder and increased rating for service-connected scar, VA has afforded the appellant physical examinations and obtained medical opinions as to the etiology and severity of disabilities.  A VA scars examination was provided in August 2009.  VA neuropsychiatric examinations were conducted in June 2005 and November 2010, with an addendum opinion in March 2011.  The Board notes that the VA examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations.  Although the VA examiner of June 2005 did not offer an opinion as to the diagnosed psychiatric disorders, the November 2010 VA examiner offered the necessary findings and opinion.  Therefore, the Board finds that the Veteran has received at least one VA examination for each disability that adequate for rating purposes, and further examination with respect to these claims is unnecessary.

The Board notes that the Veteran was not provided with a VA examination to determine the etiology of his claimed substance abuse disorder.  As will be explained in this decision, the Board finds that the Veteran's in-service substance abuse was willful misconduct and, therefore, cannot be service-connected by law and regulation.  Hence, there is no injury or disease in service to which current medical opinion evidence could relate any currently diagnosed substance abuse disorder, and VA was not required to provide an examination in this case.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claims under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993). 

General Principles of Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See
38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253  (1999).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524  (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 
38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.
 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). 

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993). 

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service Connection for Acquired Psychiatric Disorder

The Veteran is seeking service connection for an acquired psychiatric disorder, which was claim originally in January 2004 as major depressive disorder, and was later claimed in December 2004 as PTSD.  The Veteran contends his current psychiatric disorder results from a traumatic incident in service of being bitten by dogs and/or being beaten.  

Nothing in the evidence suggests that the Veteran has any specialized medical knowledge.  As a layperson, he may testify as to the symptoms he can observe, but he is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented; therefore, his claims for service connection for MDD and for PTSD have been construed to encompass the acquired psychiatric disorder suggested by the evidence.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

To establish entitlement to service connection for PTSD, the following is required: medical evidence diagnosing PTSD; a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  Mere service in a combat zone is not enough to establish that the veteran was "engaged in combat."  Zarycki v. Brown, 6 Vet App. 91, 98 (1993).  Rather, it must be shown that the veteran took part in a fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99.  The Board notes that during the pendency of this appeal, the provisions of 38 C.F.R. § 3.304 were revised effective July 13, 2010.  However the revisions do not apply because this Veteran's claimed stressor is not related to a fear of hostile military or terrorist activity.  See 38 C.F.R. 
§ 3.304(f)(3) (2010 & 75 Fed. Reg. 39843 (July 13, 2010)).  

The Board finds that the Veteran did not engage in combat with the enemy during service.  In this case, there is no evidence showing that the Veteran engaged in combat with an enemy.  The DD Form 214 does not indicate that he received any award associated with valor or heroism shown while engaged with an enemy force, and there is no evidence of any combat injury in his service treatment records.  Furthermore, the Veteran does not contend that he engaged in combat with the enemy during active service.  Rather, he alleges that his PTSD arises from an incident in which he was attacked by a dog in Germany.  In such cases, the record must contain other corroborative evidence that substantiates or verifies the veteran's statements as to the occurrence of the claimed stressors.  Zarycki, 6 Vet. App. at 98.

Service treatment records reflect that the Veteran sustained three dog bites to his arms and chest in December 1979.  The wound on his left arm became infected, and he underwent a skin graft later that month.  The Veteran was hospitalized for approximately two weeks while undergoing treatment for his left forearm wound.  The Veteran further contends that, during the dog bite incident, he was also beaten by several German civilians at a café and that he was hospitalized for five weeks as a result of injuries sustained in the beating.  There is no evidence in the service treatment records that he complained of or received treatment for any injuries other than the dog bites, and there is no record of any hospitalizations beyond the two week period following the skin graft.  For these reasons, the Board finds that the stressor of having been beaten by German civilians is not corroborated by the evidence. 

The Board next finds that the weight of the evidence demonstrates that the Veteran does not have PTSD. Private treatment records reflect that, 22 years after service in March 2003, the Veteran reported insomnia, chest tightness, and anxiety.  A June 2004 Department of Corrections treatment record reflects that the Veteran reported having a substance abuse that began in the military.  The provisional diagnostic impression at that time was dysthymic disorder.  Later that month, a diagnostic impression of "consider" alcohol dependence, other substance dependence, and PTSD was noted.  In July 2004, the Veteran described the assault and dog attack in Germany.  The examiner described the Veteran as oriented, alert, lucid and coherent.  There were no disorders of thought process or content, and the Veteran denied homicidal and suicidal ideation.  

The Veteran was afforded a VA mental health evaluation in June 2005, during which he described an incident in which he was attacked and beaten by German civilians and then attacked by a dog.  He stated that he wanted to pursue legal action against his attackers but was not able to do so.  He reported that his drinking problem worsened after this incident.  The Veteran described his symptoms as depression, restless sleep, and somewhat impaired concentration and energy.  He stated that he had felt suicidal when he was hospitalized in Germany and when he was arrested.  The Veteran reported feeling anxious when thinking about how he would support himself after he got out of prison.  He stated that seeing anything violent on television triggered memories of the attack he suffered.  The Veteran reported that he had no close friends as he had never trusted anyone after that incident.  The VA examiner noted that increased arousal is present through the anger and there is some evidence for hypervigilance, although that would be common in prison.  

On examination in June 2005, the Veteran had normal psychomotor behaviors.  His speech was fluent and normal in rate and volume, and his mood was generally euthymic.  Thought processes were coherent and logical, and thought content revealed no unusual preoccupation or evidence of psychosis or suicidal intent.  The examiner diagnosed depressive disorder, not otherwise specified, and anxiety disorder, not otherwise specified.  She noted that, while the Veteran had experienced a traumatic event in which he had feared for his life, he did not report three avoidance or numbing responses necessary for a diagnosis of PTSD.  The examiner did not offer an opinion as to whether depressive disorder or anxiety disorder was related to service.  

The Veteran was afforded a VA mental health evaluation in November 2010, in which he described the same history of in-service assault.  He reported that he had not been hospitalized for psychiatric symptoms since his last examination, but he continued to experience severe bouts of depression and to see a psychologist monthly.  He reported sleep difficulty, low energy, and problems with concentration related to Interferon treatment for Hepatitis C in 2002.  He did not report any specific functional impairments at that time.  The examiner noted that the Veteran did not describe any symptoms suggestive of PTSD, such as reexperiencing, avoidance, numbing, or increased arousal.  The VA examiner diagnosed depression and opined that it appeared to be longstanding and mostly related to psychosocial factors, including his past history of substance abuse and incarcerations.  In a March 2011 addendum, the VA examiner clarified that anxiety disorder, which was diagnosed in 2005, was not present during the 2010 examination.  

After carefully reviewing the evidence, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  A psychiatric disorder was not diagnosed in service, and no psychiatric symptoms manifested in service.  The Veteran's service treatment records are negative for any complaints of or treatment for a psychiatric disorder.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that psychiatric disorder symptoms have not been continuous since service separation in October 1981.  Following service separation, the evidence of record shows no complaints, diagnosis, or treatment for a psychiatric disorder until 22 years after service in June 2003.  The absence of post-service complaints, findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous psychiatric disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  Other evidence of record tending to show that psychiatric symptoms have not been continuous since service separation include the July 1982 VA general medical examination, in which the Veteran reported the dog bite incident in service; however, he did not allege any ongoing symptoms of PTSD, depression, or other psychiatric disorder.  

The Veteran's earlier service connection claims to VA for other disabilities also did not include or mention a psychiatric disorder.  See Cromer v. Nicholson,19 Vet. App. 215 (2005) (upholding Board's denial of service connection and finding that the Veteran's recent post-service account of in-service events was not credible because the Veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  For example, an April 1982 claim for service connection for three other disorders does not include any mention of psychiatric symptoms, or claim service connection for a psychiatric disorder.  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection in April 1982, but did not mention psychiatric symptoms at that time. He did claim service connection for the residual scarring from the dog bite injury in service, and specifically reported that the scar injury was from the dog bite.  This suggests to the Board that there was no pertinent psychiatric symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for service connection for any psychiatric disorder until January 2004, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a psychiatric injury in service, or the lack of psychiatric symptomatology at the time he filed the claim in April 1982, or both.  

Finally, the Board notes that there is no competent evidence establishing that the Veteran has an acquired psychiatric disorder related to his active service.  No examiner of record has made a conclusive diagnosis of PTSD nor linked any of his symptomatology to his identified stressor or any other incident of service.  Furthermore, the diagnosis of depressive disorder is not shown by competent evidence to be causally related to service.   The competent medical opinion evidence of record relates the depressive disorder to non-service-connected substance abuse and incarceration.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current psychiatric disorder and his military service, including no credible evidence of continuity of symptomatology of a psychiatric disorder which would serve either as a nexus to service or as the factual basis for a favorable medical nexus opinion; therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a psychiatric disorder.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a psychiatric disorder, including PTSD and MDD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 

Service Connection for Substance Abuse

The Veteran is seeking service connection for alcohol and drug abuse which he contends began during military service.  In written statements to VA, the Veteran reports that he began abusing alcohol and drugs in Germany in 1973, and that his substance abuse problems continued and were exacerbated after he was attacked by a dog in 1978.  

With respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs or alcohol to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id. 

However, it has been determined that the amendments do not preclude service connection under 38 C.F.R. § 3.310(a) of a substance abuse disability that is proximately due to or the result of a service-connected disease or injury.  See VAOPGCPREC 7-99; see also Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  In Allen v. Principi, it was indicated that claimants are only entitled to secondary service connection if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  It was further stated that such benefit would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.  As discussed above, service connection is not in effect for any psychiatric disorders; therefore, service connection for substance abuse secondary to service-connected PTSD or psychiatric disorder is not available.  

Service treatment records reflect that the Veteran was admitted to a 26-day substance abuse program in March 1980.  He was noted to have used alcohol and multiple drugs.  At that time he reported that he had begun using alcohol and drugs at age 14 and, although he did not use them often, his use had increased since he had become separated from his wife.  He reported that the separation was due to his violent behavior when he was drinking, and he stated that he had been in three fights the previous weekend.  The record reflects that the Veteran was discharged from the program in April 1980.  

The Veteran was afforded a VA mental health evaluation in June 2005, in which he reported that he drank alcohol but was "doing fine" until he was assaulted (in service) in 1979, after which his drinking got worse.  He described an incident in which he was attacked and beaten by German civilians and then attacked by a dog.  He stated that he wanted to pursue legal action against his attackers but could was not able to do so.  The Veteran reported that he began drinking when he was stationed in Germany and continued to do so until he was incarcerated in 1986.  He reported that he began drinking heavily again during his parole.  

During a VA examination in November 2010, the Veteran reported that he had stopped abusing alcohol and drugs when he was last incarcerated, and he had maintained sobriety for the past 7 years.  The examiner noted that the Veteran's substance abuse was stable with no current usage.  

Based on the foregoing evidence, the Board finds that the evidence weighs against the Veteran's claim for service connection for substance abuse disorder.  The controlling laws and regulations forbid a grant of direct service connection for a substance abuse disorder.  38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. §§ 3.1, 3.301.

First, the Board finds that the Veteran's admitted in-service substance abuse was not related to a service-connected disability.  The Veteran currently is service connected only for a scar to the left forearm, related to a dog bite in service.  The Veteran has not claimed nor does any evidence indicate that the Veteran abused either drugs or alcohol as a valid manner of treatment for his service-connected scar, either before or after service.  In addition, as discussed above, the Veteran does not have a service-related mental disorder to which the currently claimed substance abuse disorder could be related.  Therefore, the Board finds that the Veteran's in-service substance abuse disorder was not related to a service-connected disability. 

The Board finds that the Veteran's in-service substance abuse was willful misconduct, that is, the Veteran's in-service substance abuse in service was progressive and frequent to the point of addiction.  Reviewing the service treatment records, the Veteran reported the he began using alcohol and drugs at age 14, prior to service.  In multiple statements to VA, he acknowledged that he abused alcohol and illicit drugs during his first period of active service beginning in 1973.  Service treatment records indicate inpatient treatment for alcohol and substance abuse in 1980, and the Veteran stated at that time that his drinking was worsening.  In June 2005, the Veteran acknowledged that he continued to drink after the conclusion of the inpatient treatment until his incarceration, and again during his parole. 
As the Veteran's in-service substance abuse was not related to any service-connected disability or any disorder which could be found to be service connected, and because the in-service substance abuse was progressive and frequent to the point of addiction, the Board finds that the Veteran's in-service substance abuse was, by regulation, willful misconduct, for which service connection is not available.  38 C.F.R. § 3.301(c).  

The evidence indicates that the Veteran was made aware that he was performing misconduct by abusing substances during service.  The record indicates that the Veteran attended in-service substance abuse treatment to assist him with any addiction problems he might have had at the time.  The Board notes that, by this treatment as well as general notice provided to all service members regarding drug and alcohol related offenses under the Uniform Code of Military Justice, the Veteran would have known that abusing drugs and alcohol was considered misconduct.  Nonetheless, the Veteran continued to abuse alcohol throughout the remainder of his service and beyond.  

For these reasons, the Board finds that the Veteran's in-service substance abuse was willful misconduct.  In sum, by fact and regulation, the Veteran's claim for service connection for a substance disorder cannot be granted; therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. §§ 105, 5107(b); 38 C.F.R. §§ 3.1, 3.102. 

Disability Rating Criteria

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  
38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period o appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The assignment of a particular diagnostic code depends on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).
 
In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture presented more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Increased Rating for Scar of the Left Forearm

The Veteran is seeking a compensable disability rating for a service-connected scar on his left forearm.  Service connection was granted effective from October 1981, and a noncompensable rating has been in effect since then.  

The Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted; however, this new regulation indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  The Veteran's claim was filed in January 2004; accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, the Veteran's claim for a higher rating for scars will be considered solely under the criteria effective as of the date of the 2004 claim for increase.  

Under 38 C.F.R. § Diagnostic Code 7801, scars other than on the head, face, or neck that are deep or cause limited motion are evaluated as 10 percent disabling for areas exceeding 6 square inches, 20 percent disabling for areas exceeding 12 square inches, 30 percent disabling for areas exceeding 72 square inches, and 40 percent disabling for areas exceeding 144 square inches.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

DC 7802 provides that scars other than head, face, or neck scars that are superficial and do not cause limited motion will be rated as 10 percent disabling for areas of 144 square inches or greater.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4.

DC 7803 notes that unstable superficial scars are evaluated as 10 percent disabling. Note (1) following indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2007).  The next criteria, that of Diagnostic Code 7804, provides that superficial scars that are painful on examination are rated as 10 percent disabling.  Note (1) following states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) states that in this case, a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (See 38 C.F.R. § 4.68 of this part on the amputation rule).  Finally, Diagnostic Code 7805 directs that other scars shall be rated on the limitation of function of the affected part.  
38 C.F.R. § 4.118.

The Veteran was afforded a VA examination of his left forearm scar in December 2004, in which the Veteran reported occasional mild pruritis of the scar but denied any treatment since service.  The VA examiner reported a scar over the left volar forearm just distal to the antecubital fossa that was 4.5 cm length by 1.5 cm width.  There was no pain on examination and no adherence to the underlying tissue.  The scar had a smooth texture and was slightly atrophic throughout the entire area.  There was no ulceration or breakdown, no elevation or depression on palpation, and no associated inflammation, edema, or keloid.  The scar was superficial rather than deep and diffusely hypopigmented.  There was no induration or inflexibility of the scar, and it did not affect the facial features.  

The Veteran was afforded a VA examination of his left forearm scar in August 2009, in which the VA examiner noted a scar over the left forearm distal to the antecubital fossa that was 5 cm length by 1.5 cm width.  There was no breakdown over the scar, and the Veteran did not report pain.  The examiner described the scar as superficial, with no inflammation, edema, or keloid formation.  There were no disabling effects attributable to the scar.  

Applying the rating criteria to the foregoing evidence, the Board finds that a compensable rating is not warranted for the Veteran's left forearm scar for any period.  The evidence shows one superficial scar on the Veteran's left arm that does not cause limitation of motion and does not exceed an area of 6 square inches.  Therefore, a compensable rating is not available under DCs 7801 or 7802.  In addition, as the scar is not unstable or painful, a compensable rating is not warranted under DCs 7803 or 7804.  38 C.F.R. § 4.118.  The Board also finds that the scar itself does not cause any other disabling effects to warrant a separate rating, as indicated under DC 7805.  

In summary, the Veteran's left forearm scar has not met the criteria for a compensable disability rating under the relevant DCs at anytime during rating period on appeal.  38 C.F.R. § 4.118.  Accordingly, the claim is denied.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left forearm scar is contemplated by the rating schedule.  The Diagnostic Codes (7801-7805), 38 C.F.R. § 4.118, considered for rating the scar residual disability to the left forearm includes ratings based on any limitation of motion, square area of coverage by the scar, scar findings such as instability or painfulness, and limitation of function.  As noted above, a separate rating has been assigned for parasthesias of the left arm, and the 

Veteran has described no other symptoms of disability relating to the scar on his left forearm.  For these reasons, the Board finds that the assigned schedular rating is adequate to rate the Veteran's left forearm scar, and no referral for an extraschedular rating is required.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and MDD, is denied.

Service connection for a substance abuse disorder is denied.

A compensable disability rating for a scar of the left forearm is denied. 




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


